86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Bennie HUNT, Defendant-Appellant.
No. 95-7854.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 29, 1996.

W.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, Senior District Judge.  (CR-88-177-C-P)
Charles Bennie Hunt, Appellant Pro Se.
Harry Thomas Church, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion pursuant to 18 U.S.C.A. § 3582(c)(2) (West Supp.1995).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny Appellant's motion for appointment of counsel and affirm on the reasoning of the district court.   United States v. Hunt, No. CR-88-177-C-P (W.D.N.C. Sept. 29, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED